Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146797                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MAUREEN POLANIA,                                                                                       David F. Viviano,
           Petitioner-Appellant,                                                                                     Justices

  v                                                                SC: 146797
                                                                   COA: 308593
                                                                   Ingham CC: 11-000742-CZ
  STATE EMPLOYEES’ RETIREMENT
  BOARD,
           Respondent-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 29, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2013
           p1113
                                                                              Clerk